FILE COPY




                                     No. 07-15-00134-CV


In the Interest of A.M.D., a Child           §     From the 223rd District Court
                                                     of Gray County
                                             §
                                                   July 30, 2015
                                             §
                                                   Opinion by Justice Pirtle
                                             §

                                     J U D G M E N T

       Pursuant to the opinion of the Court dated July 30, 2015, it is ordered, adjudged

and decreed that the order of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo